        ~o~8
        Case 5:20-cv-00019-JPB-JPM IN~’iA~E P~EQUES~ TO STAFF CDFp~
                                     Document  37-11 Filed 08/28/20 Page 1 of 1 PageID #: 312    ,
      U. S.   DEPART?jET O.~ JUSTICE                                                  FEDERAl, BUREAU O~RISQNS




      SUBJECT: (Briefly state your question or concern and the solution you are requesting.
      Continue on back, if necessary.   Your failure to be specific may result in no action being
      taken.   If necessary, you will be interviewed in order to successfully respond to your
      request.
                        i~ i         ~   r

                         P1          ~ic                     ~                    tf~   P~ C- ~                    Ii
t~/     ~~,             L~.__   -
                                     ~/J~’~#                     ~            /~-(                       ~


kf/f          1~L          if




                                                     (Do not write below this line)

      DISPOSITION:




 Record Copy        -   File;       Copy     —   Inmate

 PDF
                                                    Prescribed by P5511


                                                                    This form replaces BP—l48.070 dated Oct   86
                                                                    and BP—S148.070 APR 94


         IN SECTION 6 UNLESS APPROPRIATE ~
                                                                                           SECTION 6
